Title: Abigail Adams to John Quincy Adams, 18 April 1791
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Bush Hill April 18 1791
owing to an accident your Letter of April 1t did not reach us till the 14th I have got the power compleated and inclose it to the dr. I hope your trunk & the Porter which accompanied it came safe to Hand. I put in an article or two upon the top of the Trunk which if any opportunity offers you may send to Braintree. the Porter was directed to the care of mr Smith but I did not as I ought advise him of it. Thomas said he had written to you about it. this day fortnight we set out on our journey and expect to be with you by the middle of May. I spoke to your Father upon the Subject of an Annual allowence and he agrees that you shall draw upon dr Tufts for 25 pounds a Quarter, your first Quarter to commence on the first of july. with that I think you may make it do it is agreed that your Brother accompany us. our Coachee came home to day. we should set out next week but your Sister removes then, and desires we would stay a little longer to give her time to get fix’d. we are all in tolerable Health our Trees in full Bloom, the Roads pretty good
adieu yours &c
A Adams
